8. Trade and economic relations with China (
Before the vote (concerns Amendment 1):
rapporteur. - Mr President, I would like to move an oral amendment in the form of an addition to paragraph 64a. That addition reads as follows: 'where this does not require statehood, for instance, in the ILO'.
So the last part of paragraph 64a will read as follows: 'supports Taiwan's participation as an observer in relevant international organisations where this does not require statehood, for instance, in the ILO;'.
I would ask colleagues not to oppose this oral amendment, because it is important for the Socialists to give their support to this resolution, and broad support is very important in order to send a strong signal to the Commission and to China.